STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  April 21, 2015
              Plaintiff-Appellee,

v                                                                 No. 315402
                                                                  Wayne Circuit Court
ADRIAN MAHDEE AKRAM,                                              LC No. 07-012443-FC

              Defendant-Appellant.


Before: MARKEY, P.J., and MURRAY and BORRELLO, JJ.

PER CURIAM.

       At defendant’s third trial, a jury convicted him of first-degree premeditated murder, MCL
750.316(1)(a), felon in possession of a firearm, MCL 750.224f, and possession of a firearm
during the commission of a felony, MCL 750.227b.1 The trial court sentenced defendant as an
habitual offender, third offense, MCL 769.11, to concurrent terms of life imprisonment for the
murder conviction, and 38 months to 10 years’ imprisonment for the felon-in-possession
conviction, to be served consecutive to a two-year term of imprisonment for the felony-firearm
conviction. Defendant appeals as of right. For the reasons set forth in this opinion, we affirm.

                                          A. FACTS

        Defendant was convicted of fatally shooting 23-year-old Orlando Miller at approximately
5:30 p.m. on May 6, 2007, in Detroit. The prosecution presented two eyewitnesses who
identified defendant as the shooter. Damia Johnson testified that she and Miller were walking
down the street when defendant, armed with a gun, approached them. According to Johnson,
Miller asked defendant, “What’s up, what are you looking at?” Defendant then responded, “You
know what’s up” and proceeded to shoot Miller several times. Lawrence Archer, who was in the
area looking for homes, testified that he observed defendant emerge from an alley, go up to


1
  Defendant was originally convicted of these same offenses in 2007. In a prior appeal, this
Court reversed defendant’s convictions on the basis of ineffective assistance of counsel and
remanded for a new trial. People v Akram, unpublished opinion per curiam of the Court of
Appeals, issued August 31, 2010 (Docket No. 283161). Defendant’s second trial in August 2011
ended in a mistrial after the jury could not reach a verdict.


                                              -1-
Miller, say something to Miller, and then shoot him. Archer identified defendant in a
photographic array and was 100-percent certain of his identification. Johnson failed to identify
defendant in a photographic lineup days after the shooting and first identified defendant in court
during defendant’s first trial in November 2007. Johnson testified that she was certain of her
identification. She explained that she recognized defendant in the earlier photographic lineup,
but fear stopped her from selecting defendant’s photo. The defense theory at trial was that
defendant was misidentified as the shooter and that the eyewitnesses were unreliable. Defendant
presented three witnesses to support his alibi defense that at the time of the shooting he was at a
funeral home attending his younger brother’s viewing, which lasted from 3:00 to 7:00 p.m. on
May 6, 2007.

                                         B. ANALYSIS

                        I. INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant argues that defense counsel was ineffective for failing to call additional alibi
witnesses at trial.

        Because defendant failed to move for a new trial or request a Ginther2 hearing in the trial
court, our review is limited to mistakes apparent on the record. People v Sabin (On Second
Remand), 242 Mich. App. 656, 658-659; 620 NW2d 19 (2000). A claim of ineffective assistance
of counsel involves issues of law and fact. People v Brown, 294 Mich. App. 377, 387; 811 NW2d
531 (2011). “This Court reviews a trial court’s findings of fact, if any, for clear error, and
reviews de novo the ultimate constitutional issue arising from an ineffective assistance of
counsel claim.” Id.

         To establish ineffective assistance of counsel, defendant first must show that counsel’s
performance was below an objective standard of reasonableness. Id. at 387-388. In doing so,
defendant must overcome the strong presumption that counsel’s assistance was sound trial
strategy. Id. at 388. Second, defendant must show that but for counsel’s deficient performance,
it is reasonably probable that the result of the proceeding would have been different. People v
Armstrong, 490 Mich. 281, 289-290; 806 NW2d 676 (2011). “Reviewing courts are not only
required to give counsel the benefit of the doubt with this presumption, they are required to
‘affirmatively entertain the range of possible’ reasons that counsel may have had for proceeding
as he or she did.” People v Gioglio (On Remand), 296 Mich. App. 12, 20; 815 NW2d 589 (2012),
vacated in part on other grounds 493 Mich. 864 (2012). “[A] reviewing court must conclude that
the act or omission of the defendant’s trial counsel fell within the range of reasonable
professional conduct if, after affirmatively entertaining the range of possible reasons for the act
or omission under the facts known to the reviewing court, there might have been a legitimate
strategic reason for the act or omission.” Id. at 22-23.

       Defendant contends that defense counsel was ineffective for failing to investigate and
present alibi witnesses “for the exact time of the murder.”


2
    People v Ginther, 390 Mich. 436, 443; 212 NW2d 922 (1973).


                                                -2-
        After defendant’s first trial, the trial court held a Ginther hearing in February 2009,
during which defendant presented five alibi witnesses to show that at the time of the shooting he
was attending a viewing for his brother, Avery, from 3:00 to 7:00 p.m. at the Swanson Funeral
Home. Defendant presented: (1) his brother, Andre; (2) his sister-in-law, Raquel; (3) Avery’s
friend, Antone Webb; (4) Avery’s friend, James Hunter; and (5) Avery’s fiancée, Kamilah
Helton. All five witnesses testified that they saw defendant at the viewing at the time of the
shooting. After the Ginther hearing, this Court ordered a new trial based on former defense
counsel’s failure to present an alibi defense. Defense counsel was not involved in the Ginther
hearing. Defense counsel represented defendant at his second jury trial in August 2011. On June
27, 2011, defense counsel filed a notice of alibi, indicating that defendant was at the funeral
home at the time of the shooting. The notice listed 12 witnesses, including the five who testified
at the Ginther hearing. Ultimately, defense counsel called Andre and Raquel Akram at the
second trial. The second trial ended in a mistrial, and a third trial was scheduled.

       Before defendant’s third trial, defense counsel filed a notice of alibi and a witness list,
both of which included the same witnesses listed in the previously filed notice of alibi, with the
exception of Hunter (who had testified at the Ginther hearing and did not testify at defendant’s
second trial). During the third trial, defense counsel again called Andre and Raquel to testify in
support of the alibi defense, as well as Gross-Caldwell—a college friend of André’s and
Raquel’s. All three witnesses testified that they observed defendant at the funeral home, but no
witness testified to observing defendant at the exact time of the shooting, i.e., between 5:30 and
5:40 p.m.

        Defendant now argues that defense counsel should have called additional alibi witnesses,
who could have placed him at the funeral home at exactly 5:30 p.m. In his appellate brief,
defendant does not provide the names of the additional witnesses he believes defense counsel
should have called. In his related motion to remand, defendant named the three other witnesses
who previously testified at the Ginther hearing, Helton, Hunter, and Webb. Defendant attached
to his motion to remand affidavits of two of those three witnesses, Helton and Hunter, as well as
his own affidavit and the affidavit of his nephew, Adonis Akram. In her affidavit, Helton
averred that she was at the funeral home on May 6 and observed defendant at 5:30 p.m., which
was the exact time of the shooting, she was able and willing to testify but was not contacted by
defense counsel. Adonis averred in his affidavit that he observed defendant, his uncle, at the
funeral home between 5:30 and 5:40 p.m. and was willing to testify that his uncle did not commit
the murder. Hunter also averred that he observed defendant at the funeral home specifically
from 5:30 to 5:40 p.m. and that he wanted to testify at defendant’s trial, but was not interviewed
by defense counsel. Finally, defendant submitted his own affidavit, averring that when he asked
defense counsel “to call more witnesses” “to testify to the time of the incident,” defense counsel
responded, “Why, you already won.”

        Defendant has not overcome the strong presumption that defense counsel chose not to
call the additional witnesses as a matter of trial strategy. Counsel’s decisions about whether to
call witnesses are matters of trial strategy, People v Rockey, 237 Mich. App. 74, 76; 601 NW2d
887 (1999), and “this Court will not second-guess defense counsel’s judgment on matters of trial
strategy.” People v Benton, 294 Mich. App. 191, 203; 817 NW2d 599 (2011). Defense counsel
has wide discretion as to matters of trial strategy. People v Heft, 299 Mich. App. 69, 83; 829
NW2d 266 (2012). The failure to present a witness can constitute ineffective assistance only

                                               -3-
where it deprives the defendant of a substantial defense. People v Payne, 285 Mich. App. 181,
190; 774 NW2d 714 (2009).

         Defendant has not overcome the presumption that defense counsel purposely declined to
call defendant’s nephew, his deceased brother’s fiancée, and two of his brother’s friends as a
matter of sound trial strategy. It is apparent that counsel was aware of these witnesses because
counsel listed them on his notice of alibi that he filed before trial. It is also apparent that counsel
was aware of the testimony of at least Helton, Webb, and Hunter because each of those witnesses
testified at the previous Ginther hearing and counsel referred to the Ginther hearing testimony
during the lower court proceedings. The failure to call an alibi witness does not constitute
ineffective assistance of counsel if counsel reasonably believes that the purported alibi witness
will not provide an effective alibi. People v McMillan, 213 Mich. App. 134, 141; 539 NW2d 553
(1995).

        Defense counsel reasonably may have believed that calling the four additional alibi
witnesses would have been a risky proposition. It would have been reasonable for counsel to
anticipate that the prosecutor would question the credibility of those witnesses, and counsel
reasonably may have determined that the credibility issues that those witnesses would have
presented would seriously undermine any progress defense counsel had made in presenting the
alibi defense and discrediting the prosecution’s witnesses. The testimony from the prior Ginther
hearing supports that there were obvious credibility issues with the proposed witnesses, whose
testimony sometimes contradicted each other regarding defendant’s whereabouts. It was not
objectively unreasonable for defense counsel to present those whom he believed were the
strongest and most consistent alibi witnesses. Counsel reasonably may have believed that if the
four proposed witnesses, who all claimed to have observed defendant’s whereabouts at exactly
5:30 p.m., were perceived to be lying, the jury was more likely to disregard the other alibi
testimony. “The fact that defense counsel’s strategy may not have worked does not constitute
ineffective assistance of counsel.” People v Stewart (On Remand), 219 Mich. App. 38, 42; 555
NW2d 715 (1996). Consequently, defendant has failed to overcome the presumption that
defense counsel provided effective assistance at trial.

                                   II. PERJURED TESTIMONY

       Defendant next argues that he is entitled to a new trial because the prosecution knowingly
presented and allowed perjured testimony by Johnson and Archer to go forward throughout the
trial.

        We review claims of prosecutorial error on a case by case basis, examining the
challenged conduct in context to determine whether the defendant received a fair and impartial
trial. People v Bahoda, 448 Mich. 261, 266-267; 531 NW2d 659 (1995).

        A defendant’s right to due process “is violated when there is any reasonable likelihood
that a conviction was obtained by the knowing use of perjured testimony.” People v Gratsch,
299 Mich. App. 604, 619; 831 NW2d 462 (2013), vacated in part on other grounds 495 Mich. 876
(2013). Thus, a prosecutor has “an obligation to correct perjured testimony that relates to the
facts of the case or a witness’s credibility.” Id.


                                                 -4-
                                      i. DAMIA JOHNSON

        Defendant highlights instances where Johnson’s testimony about the circumstances
surrounding her identification of him at his third trial differed from her testimony in prior trials
or was contradicted by another witness, Detroit Police Sgt. Kevin Hanus, to argue that the
prosecutor knowingly used perjured testimony at trial. The inconsistencies identified by
defendant do not establish that the prosecutor knowingly used perjured testimony to obtain
defendant’s convictions. Gratsch, 299 Mich. App. at 619; People v Parker, 230 Mich. App. 677,
690; 584 NW2d 753 (1998). Although Johnson’s testimony regarding certain details differed
from her prior testimony, there is no indication that the prosecutor sought to conceal these
inconsistencies from defendant. In fact, the prosecutor noted some of the inconsistencies during
trial and, at one point, Johnson admitted that she was not able to remember “everything” after
five years.

        The prosecutor also questioned Sgt. Hanus about Johnson’s “mistaken” testimony
regarding a pretrial identification procedure in order to correct Johnson’s testimony. In addition,
testimony that conflicts with another witness’s testimony does not automatically lead to the
conclusion that the prosecution knowingly used perjured testimony. See People v Lester, 232
Mich. App. 262, 278-279; 591 NW2d 267 (1998), overruled in part on other grounds, People v
Chenault, 495 Mich. 142; 845 NW2d 731 (2014). Defendant’s argument does not involve an
issue of perjury, but rather concerns witness credibility. Defense counsel fully explored the
inconsistencies with Johnson’s testimony, as well as other prosecution witnesses. The jury was
free to believe or disbelieve all or any portion of their trial testimony. People v Wolfe, 440 Mich.
508, 514; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992).

                                   ii. LAWRENCE ARCHER

       Defendant argues that the “testimony of the other eye witness, Lawrence Archer, was
perjured.” To support this claim, defendant relies on testimony that Archer gave during
defendant’s second jury trial. During cross-examination, defense counsel asked Archer whether
he had intentionally given the police an incorrect year of birth, and Archer twice answered that
“maybe [the police] heard it wrong.” The following exchange then occurred:

               Q. But your birthday is ’45?

               A. January 19—1949.

               Q. Right. And if someone was looking into your criminal history—

               A. I don’t have a criminal history.

               Q. You don’t?

               A. Come on at (ph).

               The prosecutor: Judge, and I am going to ask to approach.

               The court: Parties approach. [(Emphasis added).]

                                                -5-
        At the third trial, the trial court excluded evidence of Archer’s criminal record and the
statements Archer made at the second trial concerning his criminal record. In an order denying
defendant’s motion for a new trial, the trial court summarized what occurred during the second
trial and its ruling in the third trial as follows:

               This Court could have struck the question and answer from the record and
       ordered the jury to disregard both. The Court felt that Defense Counsel’s question
       was clearly an attempt to place evidence about the [sic] Mr. Archer’s criminal
       history before the jury, which is not admissible pursuant to MRE 609. Prior
       hearings revealed that Defense Counsel already had information about Mr.
       Archer’s criminal history. Over the prosecutor’s objection, this Court exercised
       its discretion and ordered the Prosecutor to produce Mr. Archer’s entire LEIN
       criminal history. The Prosecutor immediately, but unsuccessfully, appealed to the
       Court of Appeals.

               Upon receipt of the criminal history, this Court, over the Prosecutor’s
       objection, again exercised its discretion and compelled Mr. Archer to testify in
       front of the jury to his entire criminal history, which would ordinarily be
       inadmissible under MRE 609. The Court did this despite Mr. Archer’s insistence
       that he did not mean to mislead the Court but believed, based on his interviews
       with the Prosecutor, that he did not have a criminal history because his
       convictions were greater than ten years old. The Court also allowed Defense
       Counsel to question Mr. Archer over approximately nine pages of transcripts
       about whether his August 3, 2011 answer about not having a criminal history to
       the jury was a lie or an answer he believed to be true based on his conversation
       with the Prosecutor. This Court took action because it felt that it was necessary to
       overcome the impression the jury might have that Mr. Archer did not have a
       criminal history.

               Before and during Defendant’s third trial, the Court ruled that it would not
       admit Mr. Archer’s criminal history as it did at the second trial. Similarly, the
       Court chose not to allow Defense Counsel to ask Mr. Archer about the statement
       he made during the second trial that he did not have a criminal history or that he
       committed perjury. The witness’s criminal history was no[t] admissible pursuant
       to MRE 609. While MRE 608(b) gives the Court discretion to allow inquiry into
       specific instances of conduct on cross examination, if probative for truthfulness or
       untruthfulness, this Court decided not to allow it. The probative value of Mr.
       Archer’s prior convictions are minimal and inquiry into this area would confuse
       the jury, and, in effect, create a trial within a trial. The collateral matter as to
       whether Mr. Archer committed perjury in the second trial or had a criminal
       history could confuse the jury about the real issue at hand.

       Defendant essentially raises three arguments in that he contends that: (1) the prosecutor
committed misconduct by introducing Archer’s “perjured testimony;” (2) the trial court erred in
excluding evidence of Archer’s criminal record, and (3) the trial court erred in excluding the
statements Archer made at the second trial.


                                               -6-
        With respect to defendant’s argument concerning the prosecution’s introduction of
Archer as a witness, defendant’s perjury claim is misplaced. Perjury consists of a willful false
statement made under oath. People v Lively, 470 Mich. 248, 253; 680 NW2d 878 (2004). During
defendant’s second trial, Archer explained that his testimony denying that he had a prior criminal
history was based on his conversations with the prosecutor regarding what constitutes a prior
conviction under the court rules. Thus, whether Archer knowingly made a false statement was
open to question. But regardless of how Archer’s testimony at the second trial is characterized
because the issue of Archer’s prior criminal history was not introduced or explored at
defendant’s third trial, there is no basis for concluding that the prosecutor knowingly presented
false testimony at the third trial. Defendant’s complaint here does not involve an issue of perjury
but rather his apparent discontent with the trial court’s decision to prohibit, at the third trial,
evidence of Archer’s prior convictions and inquiry into whether Archer attempted to conceal
those convictions during the second trial. These arguments also lack merit.

        The trial court did not err in excluding evidence of Archer’s criminal record at the third
trial. Evidence of prior convictions under MRE 609 is “not admissible if a period of more than
ten years has elapsed since the date of the conviction [].” MRE 609(c). Defendant does not
contend that less than ten years elapsed since the date of the convictions, and he fails to
otherwise articulate how the trial court erred in concluding that the convictions were
inadmissible under MRE 609. Accordingly, defendant cannot show that the court abused its
discretion in excluding evidence of the convictions. See People v Starr, 457 Mich. 490, 494; 577
NW2d 673 (1998) (a trial court’s decision whether to admit or exclude evidence is reviewed for
an abuse of discretion).

        In both his brief submitted by counsel and in his amended Standard 4 brief, defendant
also appears to contend that the trial court erred in excluding evidence that Archer committed
“perjury” about his criminal record in the second trial. In reviewing this issue we note that
“[b]ecause an abuse of discretion standard contemplates that there may be more than a single
correct outcome, there is no abuse of discretion where the evidentiary question is a close one.”
People v Smith (On Remand), 282 Mich. App. 191, 194; 772 NW2d 428 (2009). First, contrary to
defendant’s contention in his Standard 4 brief, Archer’s statements at the second trial were not
admissible under MRE 609 because the statements did not result in a conviction for perjury.
MRE 609 governs admissibility of prior convictions for impeachment purposes, not prior
statements. Second, the trial court’s determination that inquiring into Archer’s statements at the
second trial would cause jury confusion did not amount to an abuse of discretion. Under MRE
403, a trial court has discretion to exclude evidence that has a tendency to cause “confusion of
the issues.” In this case, given that Archer’s underlying convictions were not admissible under
MRE 609, it was reasonable for the trial court to conclude that inquiry into Archer’s prior
testimony would confuse the jury in that it would result in an inquiry into Archer’s criminal
record—which was not admissible under MRE 609. This inquiry would have resulted in a “trial
within a trial” to determine whether Archer committed perjury. The court could have reasonably
concluded that Archer did not willfully intended to commit perjury given that he explained that
he was under the impression that he did not have to disclose a criminal conviction over ten years
old. Archer’s misunderstanding was reasonable given that, under MRE 609, evidence of his
prior convictions there were more than ten years old were in fact inadmissible. See MRE 609(e).



                                               -7-
       In short, the trial court’s exclusion of Archer’s prior criminal convictions and prior
statements from the second trial did not fall outside the range of reasonable and principled
outcomes. Starr, 457 Mich. at 494.

         III. DENIAL OF MOTION TO SUPPRESS JOHNSON’S IDENTIFICATION

        Defendant next argues that the trial court erred in denying his motion to suppress
Johnson’s identification testimony. Defendant argues that Johnson’s in-court identification was
tainted by an impermissibly suggestive pretrial identification procedure, which he contended
below occurred when Sgt. Hanus supposedly showed defendant’s photograph to Johnson before
trial. “The trial court’s decision to admit identification evidence will not be reversed unless it is
clearly erroneous.” People v Harris, 261 Mich. App. 44, 51; 680 NW2d 17 (2004). “Clear error
exists if the reviewing court is left with a definite and firm conviction that a mistake has been
made.” Id.

        “An identification procedure that is unnecessarily suggestive and conducive to irreparable
misidentification constitutes a denial of due process.” People v Williams, 244 Mich. App. 533,
542; 624 NW2d 575 (2001). “Most eyewitness identifications involve some element of
suggestion.” Perry v New Hampshire, 565 US ___; 132 S. Ct. 716, 727; 181 L. Ed. 2d 694 (2012).
But “[t]he fallibility of eyewitness evidence does not, without the taint of improper state conduct,
warrant a due process rule requiring a trial court to screen such evidence for reliability before
allowing the jury to assess its creditworthiness.” Id. at 728. Therefore, the “Due Process Clause
does not require a preliminary judicial inquiry into the reliability of an eyewitness identification
when the identification was not procured under unnecessarily suggestive circumstances arranged
by law enforcement.” Id. at 729. Where a judicial inquiry is appropriate, the defendant bears the
burden of showing that in light of the totality of the circumstances that the procedure used was so
impermissibly suggestive that it led to a substantially likelihood of misidentification. People v
Kurylczyk, 443 Mich. 289, 302; 505 NW2d 528 (1993); People v Hornsby, 251 Mich. App. 462,
466; 650 NW2d 700 (2002).

        Defendant has not identified any act by law enforcement officers that improperly
suggested that defendant was the perpetrator. We are not left with a definite and firm conviction
that the trial court erred in finding that there was no police misconduct related to Johnson’s
identification of defendant, and that defendant’s arguments instead related to the reliability of
Johnson’s identification testimony. Harris, 261 Mich. App. at 51. Defendant conceded at the
hearing on his motion to suppress that there was no police misconduct. Defendant’s later claim
of police misconduct was based on Johnson’s trial testimony that Sgt. Hanus showed her
defendant’s photograph before the first trial, after defendant had been arrested, but that testimony
was contrary to her prior testimony. Additionally, Sgt. Hanus consistently testified that Johnson
was not shown defendant’s photograph after defendant’s arrest, which was consistent with
Johnson’s prior testimony. In fact, the sergeant explained that both he and the prosecutor were
surprised when Johnson identified defendant in court at the first trial.

        Defendant’s arguments regarding Johnson’s inconsistent testimony relate to the reliability
of Johnson’s identification testimony, which is a question for the jury. See People v Johnson,
202 Mich. App. 281, 286; 508 NW2d 509 (1993). The jury was aware that Johnson had not
identified defendant as the perpetrator from a photographic array, and that there were

                                                -8-
inconsistencies in her description of the perpetrator and her testimony. Defendant was not
prevented from exploring these issues at trial, and defense counsel did so. It was up to the jury
to determine whether Johnson’s identification testimony was reliable and credible in light of the
factors identified by defendant. See People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381
(2000). Because there is no record evidence of any pretrial identification procedure that was
unduly suggestive, the trial court did not err in denying defendant’s motion to suppress.

                                  IV. BRADY VIOLATIONS

        Next, defendant argues that he was denied his right to due process because the prosecutor
failed to produce vital evidence, contrary to Brady v Maryland, 373 U.S. 83; 83 S. Ct. 1194; 10 L
Ed 2d 215 (1963). We review due process claims, such as those involving allegations of a Brady
violation, de novo. People v Schumacher, 276 Mich. App. 165, 176; 740 NW2d 534 (2007).

        A criminal defendant has a due process right of access to certain information possessed
by the prosecution if that evidence might lead a jury to entertain a reasonable doubt about a
defendant’s guilt. Lester, 232 Mich. App. at 280, citing Brady, 373 U.S. 83. “Impeachment
evidence as well as exculpatory evidence falls within the Brady rule because, if disclosed and
used effectively, such evidence ‘may make the difference between conviction and acquittal.”’
Lester, 232 Mich. App. at 281 (citation omitted). To establish a Brady violation, a defendant must
prove: (1) that the state possessed evidence favorable to the defendant; (2) that the prosecution
suppressed the favorable evidence; and (3) that had the evidence been disclosed to the defense, a
reasonable probability exists that the outcome of the proceedings would have been different.
Chenault, 495 Mich. at 150.

         Defendant has not established that the prosecutor committed a Brady violation.
Defendant appears to base his claims on past incidents during his earlier trials. Defendant does
not identify any new information that was not provided to the defense before his third trial. With
regard to defendant’s first claim, the record discloses that the defense possessed all of the
composite sketches that were created by the police artist. The sergeant in charge of the case
turned them over to the prosecution as soon as he located them, which was well before the third
trial. The prosecution presented as witnesses both the sergeant who drove Johnson to meet with
the police graphic artist, as well as the police graphic artist himself, who testified about the
development of the composite sketches. The record further supports that the composites were
turned over to the defense. Defense counsel used them to question witnesses throughout the
third trial. Thus, the record does not support defendant’s claim that the prosecution withheld the
composites, any information surrounding their development, or any other information related to
an identification procedure.

        Defendant has not identified what evidence and information related to Archer’s alleged
“perjury about his criminal record” was withheld by the prosecution. The fact that Archer had
prior convictions was disclosed during the second trial, and the matter was discussed and
revisited before and throughout the third trial. During defendant’s second trial, the prosecution
was ordered to produce Archer’s criminal history, and it did so. Defendant has not indicated
what additional information about Archer’s prior convictions was not produced. Likewise,
defendant has not indicated what “evidence and information involving the [alleged] perjury
behind the alleged eyewitness stories of the incident” was withheld. Defendant has not offered

                                               -9-
any proof beyond his mere supposition that any such evidence exists, let alone that the
prosecution concealed any information. Defendant’s speculative claims based on a Brady
violation necessarily fail.

                            V. DEFENDANT’S STANDARD 4 BRIEF

        In a pro se supplemental brief filed pursuant to Supreme Court Administrative Order No.
2004-6, Standard 4, defendant invites this Court to revisit its prior decision denying on the merits
his four motions to remand.3 The law of the case doctrine precludes this Court from revisiting
these same issues. People v White, ___ Mich App ___, ___; ___ NW2d ___ (Docket No.
315579, issued October 23, 2014), slip op at 2; People v Hayden, 132 Mich. App. 273, 297; 348
NW2d 672 (1984). If defendant disagreed with the prior decision, he should have filed an
application for leave to appeal that decision to the Supreme Court. People v Douglas, 122 Mich
App 526, 529; 332 NW2d 521 (1983).

       In a late-filed motion in this Court, defendant moved to add three additional issues to his
Standard 4 brief and this Court granted the motion.4 We address those issues below.

       Defendant contends that his conviction violated the Double Jeopardy Clause of the
United States Constitution. This argument lacks merit.

        “The prohibition against double jeopardy provides three related protections: (1) it
protects against a second prosecution for the same offense after acquittal; (2) it protects against a
second prosecution for the same offense after conviction; and (3) it protects against multiple
punishments for the same offense.” People v Nutt, 469 Mich. 565, 574; 677 NW2d 1 (2004).
Here, defendant was not acquitted for the charged offense, and double jeopardy “does not bar
reprosecution after a defendant’s original conviction has been reversed on appeal” unless the
reversal is for insufficiency of the evidence. Payne, 285 Mich. App. at 201, citing Green v United
States, 355 U.S. 184, 189; 78 S. Ct. 221; 2 L. Ed. 2d 199 (1957). In this case, although defendant’s
conviction following the first trial was reversed on appeal, it was not reversed for insufficient
evidence; therefore, the prosecution was free to reprosecute defendant for the same offense.
Payne, 285 Mich. App. at 201.

        Similarly, the hung jury in the second trial did not preclude defendant from being tried in
the third trial. “If the trial is concluded prematurely, a retrial for that offense is prohibited unless
the defendant consented to the interruption or a mistrial was declared because of a manifest
necessity.” People v Mehall, 454 Mich. 1, 4-5; 557 NW2d 110 (1997). “One circumstance that
constitutes a manifest necessity is the jury’s failure to reach a unanimous verdict. When this
occurs, and the trial court declares a mistrial, a retrial is not precluded because the original



3
 People v Akram, unpublished order of the Court of Appeals, entered July 22, 2014 (Docket No.
315402).
4
 People v Akram, unpublished order of the Court of Appeals, entered March 6, 2015 (Docket
No. 315402).


                                                 -10-
jeopardy has not been terminated, i.e., there has not been an assessment of the sufficiency of the
prosecution’s proofs.” Id. Here, the second trial ended in a mistrial after the jury deadlocked.
Accordingly, retrial was not precluded. Id.

        In his double jeopardy analysis, defendant repeatedly asserts that Johnson offered
“perjured” testimony at his third trial by citing inconsistencies in her testimony. As discussed
above, this argument is devoid of merit. An inconsistency in witness testimony does not
automatically lead to the conclusion that the prosecution knowingly used perjured testimony.
See Lester, 232 Mich. App. at 278-279. Defendant’s argument does not involve an issue of
perjury, but rather concerns witness credibility and as noted above, the jury was free to believe or
disbelieve all or any portion of Johnson’s trial testimony. Wolfe, 440 Mich. at 514.

         Next, defendant contends that he was denied his Sixth Amendment right of confrontation
because the trial court excluded evidence that Archer mischaracterized his criminal record at the
second trial. “The Confrontation Clause prohibits the admission of all out-of-court testimonial
statements unless the declarant was unavailable at trial and the defendant had a prior opportunity
for cross-examination.” People v Chambers, 277 Mich. App. 1, 11; 742 NW2d 610 (2007). Here,
the trial court did not admit any out-of-court testimonial statements in violation of the
Confrontation Clause. To the extent that defendant contends that he had a constitutional right to
present Archer’s prior testimony during cross-examination, we conclude this argument lacks
merit. A defendant’s right to present a defense is “not unlimited and subject to reasonable
restrictions,” and an “accused must still comply with established rules of procedure and evidence
designed to assure both fairness and reliability in the ascertainment of guilt and innocence.”
People v King, 297 Mich. App. 465, 473; 824 NW2d 258 (2012). As discussed above, the trial
court did not abuse its discretion in excluding evidence of Archer’s prior testimony under the
rules of evidence. Thus, defendant was not denied his right to present a defense.

         Finally, defendant argues that he was denied his right to due process and a fair trial when
the trial court refused to sequester a police officer who testified for the prosecution. Defendant’s
argument is incoherent. Specifically, the majority of defendant’s argument appears to be based
on the trial court’s rulings during his first or second trials. Because these rulings are wholly
unrelated to the third trial that gave rise to this appeal, defendant’s arguments are devoid of legal
merit. To the extent that defendant contends that the trial court refused to sequester a witness in
the third trial, we conclude defendant fails to cite anywhere in the record where the court denied
a motion to sequester a witness and otherwise fails to develop a coherent argument. Thus,
defendant has abandoned this aspect of his appeal. See People v Kelly, 231 Mich. App. 627; 588
NW2d 480 (1998) (“An appellant may not merely announce his position and leave it to this
Court to discover and rationalize the basis for his claims, nor may he give only cursory treatment
with little or no citation of supporting authority.”) Moreover, defendant cannot show that the
failure to sequester the police officer resulted in prejudice; accordingly, defendant is not entitled
to any relief on this issue.




                                                -11-
Affirmed.




                   /s/ Jane E. Markey
                   /s/ Christopher M. Murray
                   /s/ Stephen L. Borrello




            -12-